Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 allowable. Claim 4 and 5, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species A and B, as set forth in the Office action mailed on 4/16/2021, is hereby withdrawn and claim 4 and 5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omar Galiano on 6/6/2022.

The application has been amended as follows: 
1. 	(Currently amended) A gas turbine combustor configured to mix compressed air introduced from a compressor with a fuel to combust the fuel mixed with the compressed air, and to supply a produced combustion gas to a turbine, the gas turbine combustor comprising: 
an inner cylinder having a combustion chamber formed therein; 
an outer cylinder configured to cover the inner cylinder and form a cylindrical outer circumference flow path through which the compressed air flows, between the outer cylinder and the inner cylinder; 
an end cover configured to close an end portion of the outer cylinder on an opposite side from a side the turbine is located; 
an air hole plate that is inserted into an end portion on an end cover side of the inner cylinder, has a plurality of air holes that introduce the compressed air having passed through the cylindrical outer circumference flow path and then dammed by the end cover into the combustion chamber and has a plurality of air hole groups including the plurality of air holes; 
a plurality of fuel nozzles arranged on an end cover side with respect to the air hole plate such that the fuel is injected into the combustion chamber via associated air holes among the plurality of air holes; 
a turn guide provided to the inner cylinder or the air hole plate and configured to guide a turn of the compressed air having passed through the cylindrical outer circumference flow path; and 
an auxiliary guide that is provided at an outer circumferential portion of a surface of the air hole plate facing the plurality of fuel nozzles so as to be positioned on an inner circumference side with respect to the turn guide, 
wherein when seen from the end cover, the auxiliary guide has a shape protruding radially inward which forms a triangular area,
wherein the triangular area is formed by adjacent outer circumferences of 
wherein the inner circumference side of the auxiliary guide corresponds to the adjacent outer circumferences of the two of the plurality of air hole groups, 
wherein when seen in a cross-section cut along a plane including a center line of the air hole plate, the auxiliary guide in the triangular area has a guide surface formed with a curved surface that has a smooth turn from a direction toward a center of the air hole plate to a direction toward the turbine.  

2. 	(Cancelled) 

3. 	(Currently Amended) The gas turbine combustor according to claim [[2,]] 1, wherein 
air holes of the plurality of air holes in a radially outermost circumferential row of the air hole plate are arranged along the turn guide or the auxiliary guide.  

4. 	(Rejoinder - Currently Amended) The gas turbine combustor according to claim [[2,]] 1, wherein 
the turn guide is a member separate from the auxiliary guide, and is provided at [[an]] the end portion on [[an]] the end cover side of the inner cylinder.  

5. 	(Rejoinder) The gas turbine combustor according to claim 4, further comprising: 
a support configured to connect the auxiliary guide and the end cover.  

6. 	(Currently Amended) The gas turbine combustor according to claim [[2,]] 1, wherein 
the turn guide is provided to the air hole plate integrally with the auxiliary guide.  

8. 	(Currently Amended) The gas turbine combustor according to claim [[2,]] 1, wherein 
the turn guide is configured to include an interference surface facing the cylindrical outer circumference flow path, and a guide surface formed with a curved surface that guides the turn of the compressed air having passed through the cylindrical outer circumference flow path.  

11. 	(Currently Amended) A gas turbine comprising: 
[[the]] a compressor that compresses air to discharge [[the]] compressed air; 
a gas turbine combustor configured to mix the compressed air introduced from the compressor with a fuel to combust the fuel mixed with the compressed air, and to supply a produced combustion gas to a turbine, the gas turbine combustor comprising: 
an inner cylinder having a combustion chamber formed therein; 
an outer cylinder configured to cover the inner cylinder and form a cylindrical outer circumference flow path through which the compressed air flows, between the outer cylinder and the inner cylinder; 
an end cover configured to close an end portion of the outer cylinder on an opposite side from a side the turbine is located; 
an air hole plate that is inserted into an end portion on an end cover side of the inner cylinder, has a plurality of air holes that introduce the compressed air having passed through the cylindrical outer circumference flow path and then dammed by the end cover into the combustion chamber and has a plurality of air hole groups including the plurality of air holes; 
a plurality of fuel nozzles arranged on an end cover side with respect to the air hole plate such that the fuel is injected into the combustion chamber via associated air holes among the plurality of air holes; 
a turn guide provided to the inner cylinder or the air hole plate and configured to guide a turn of the compressed air having passed through the cylindrical outer circumference flow path; and 
an auxiliary guide that is provided at an outer circumferential portion of a surface of the air hole plate facing the plurality of fuel nozzles so as to be positioned on an inner circumference side with respect to the turn guide, 
wherein when seen from the end cover, the auxiliary guide has a shape protruding radially inward which forms a triangular area,
wherein the triangular area is formed by adjacent outer circumferences of two of the plurality of air hole groups that are adjacent to each other in a circumferential direction and an outer circumference of the air hole plate,  
wherein the inner circumference side of the auxiliary guide corresponds to the adjacent outer circumferences of the two of the plurality of air hole groups,
wherein when seen in a cross-section cut along a plane including a center line of the air hole plate, the auxiliary guide in the triangular area has a guide surface formed with a curved surface that has a smooth turn from a direction toward a center of the air hole plate to a direction toward the turbine; and 
[[a]] the turbine configured to be driven by the produced combustion gas produced by the gas turbine combustor.   

Reasons for Allowance
Claims 1, 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Abe et al (US 20170074519 as referenced in OA dated 12/09/2021) and Wada (US 20150135717).  Abe teaches a similar gas turbine combustor.  Wada teaches an auxiliary guide with a shape protruding radially inward which forms a triangular area.
Regarding claims 1 and 11, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the respective claim, wherein when seen from the end cover, the auxiliary guide has a shape protruding radially inward which forms a triangular area, wherein the triangular area is formed by adjacent outer circumferences of two of the plurality of air hole groups that are adjacent to each other in a circumferential direction and an outer circumference of the air hole plate, and wherein when seen in a cross-section cut along a plane including a center line of the air hole plate, the auxiliary guide in the triangular area has a guide surface formed with a curved surface that has a smooth turn from a direction toward a center of the air hole plate to a direction toward the turbine. 
Regarding claims 3-10, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741